Griffin,
in behalf of the application, contended, that the act was to be beneficially expounded in favour of creditors ; that in case of a demand against a copartnership, each partner is to be considered a debtor for the whole amount, and that his person and property are liable therefor accordingly. That the statute in question authorizes the creditors to attach the property of any absconding or absent debtor, without limitation, and that the circumstance that such debtor has partners resident in this-state, can make no difference, especially, where such partners are insolvent. That, to engraft such a limitation on the construction of the statute, and to hold, that the presence of one, or more, of an indebted firm, would protect from arrest the property of those who had absconded, or were absent, might open a door to fraud and collusion. He cited Crispe v. Peririt, ( Willes' Rep. 467.) where it was held, that the creditor of a firm may, for such joint debt, take out a separate commission of bankruptcy against one of the partners; which case, as the counsel contended, was analogous in principle to the one under consideration.
The Court were of opinion, that an attachment might be taken out against the property of an absconding, or absent partner, for a debt due by the firm, although other partners belonging to the firm were resident within the state, and capable of being arrested; and they accordingly directed the mandamus to be issued.
Motion granted.